Case: 13-1091    Document: 30    Page: 1   Filed: 06/07/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  LLOYD J. FLEMING,
                   Plaintiff-Appellant,
                            v.
  RICHARD COWARD AND P. HEMPHILL, OFFICER
                   #2478,
             Defendants-Appellees,
                           AND

     WALTER W. TWEEDY, POOL, OFFICER,
  ADRIANNE TODMAN, FRANK LANCASTER, AND
           LORRY BLUITT BONDS,
             Defendants-Appellees,
                           AND

    ARUN C. WILLIAMS AND PATRICK ASSOUAD,
               Defendants-Appellees,
                           AND

     GARRETT, MOTENAR ROBERSON, JOSEPH
   DUKES, EBENEZER OLOMO, LARRY LOUCUS,
    TOM WOODSON, BEEMON FLEMING, JIMMY
    MCGIVIE, KESHA TAYLOR, JESSICA, RECITA
   EVANS, STEPHEN WHEELE, KAREN BUSH, AND
            MEREDITH KOLBRENER,
                  Defendants.
Case: 13-1091      Document: 30       Page: 2   Filed: 06/07/2013




 LLOYD FLEMING V. RICHARD COWARD                              2


                  __________________________

                          2013-1091
                  __________________________

     Appeal from the United States District Court for the
 District of Columbia in No. 12-CV-0330, Judge Richard J.
 Leon.
                 __________________________

                        ON MOTION
                  __________________________

                          ORDER
     Lloyd J. Fleming submits a motion to supplement his
 brief with pictures.
       Upon consideration thereof,
       IT IS ORDERED THAT:
     The motion is deferred for consideration by the merits
 panel. A copy of the motion and this order shall be
 transmitted to the merits panel.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

 s26